Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered August 3, 1990, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Defendant’s only contention on this appeal is that the prison sentence she received of five years to life upon her plea of guilty is harsh and excessive. In rejecting this argument, we note that the sentence was well within the statutory guidelines, that the plea was in full satisfaction of a six-count indictment and that the sentence was in accordance with the plea agreement (see, People v Bauer, 153 AD2d 988, lv denied 75 NY2d 767; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Finally, we have previously determined that a person’s affliction with acquired immune deficiency syndrome (AIDS) does not constitute an extraordinary circumstance warranting interference with the sentence imposed (see, People v Brandow, 139 AD2d 819, lv denied 72 NY2d 856).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.